Citation Nr: 0515507	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-13 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $2,284.00.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 until 
January 1968 and from December 1979 until June 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In an April 1999 rating action, the veteran was awarded 
nonservice-connected pension benefits in the amount of 
$790.00 per month, effective December 1, 1998.

2.  The April 1999 award letter informed the veteran that the 
award was based on a countable annual income of $8000 
representing his wife's wages, and he was instructed to 
notify VA immediately of any change in his countable income 
or in the status of his dependents.  

3.  In a January 2000 letter from the RO, the veteran was 
informed that he had been awarded special monthly pension 
housebound benefits and that his monthly pension payment 
would be $825.00 beginning December 1, 1999.  

4.  In correspondence dated in April 2000, the veteran 
informed VA that he was awarded Social Security benefits.

5.  No fault has been demonstrated by VA in the creation of 
the indebtedness.

6.  The appellant bears some fault with respect to creation 
of the overpayment in the amount of $2, 284.00 by virtue of 
his continued acceptance of VA benefits at the maximum rate, 
with the knowledge that an adjustment in his countable income 
had occurred.

7.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

8.  Recovery of the overpayment would create an undue 
hardship.  


CONCLUSION OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Recovery of an overpayment of pension benefits in the 
calculated amount of $2,284.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matter- the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the provisions of 
the VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).

Relevant law and regulations

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2004).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2004).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

In November 1998, the veteran applied for nonservice-
connected pension benefits.  That claim was granted by the RO 
in an April 1999 rating action.  The effective date was 
November 16, 1998, the date his claim was received.  

In an April 1999 letter, the veteran was notified of his 
award of nonservice-connected pension.  It was explained that 
he would receive $790.00 monthly starting December 1, 1998.  
That communication further revealed that VA's computations of 
benefits were based on $8000 income from the veteran's 
spouse.  There was no other income, either from earnings, 
Social Security, retirement or other sources.  The veteran 
was instructed to notify VA immediately if there was any 
change in the number of his dependents or as to family income 
or net worth.

The claims file reveals letters from the Social Security 
Administration (SSA).  Such correspondence revealed awards of 
disability income, along with monthly spouse and child's 
benefits.  The disability income became effective in February 
1999, though the payments for February 1999 through April 
1999 were withheld pending a determination of whether the 
veteran received supplemental security income over that 
period.  The spouse and child's benefits all began in 
February 1999.  All such communications were received by the 
RO in July 1999.

In a January 2000 rating decision, the veteran was awarded 
special monthly pension on the basis of housebound status.  
Such award was effective November 16, 1998.  A letter 
accompanying the January 2000 rating decision apprised the 
veteran that his monthly pension benefit was increasing to 
$825.00 as a result of a cost of living adjustment.  That 
communication also showed that the veteran's awards were 
based on a countable income of $8000 (spouse's wages).  No 
other sources of income were identified.

In correspondence dated in March 2000, the RO informed the 
veteran that his pension benefits were being reduced to 
$195.00, effective July 1, 1999, due to his receipt of SSA 
benefits.  Effective December 1, 1999, his monthly payment 
would be $240.00, due to a cost of living adjustment.  

The veteran submitted a Financial Status Report signed and 
dated in April 2000.  His spouse's monthly net take home pay 
was $149.00.  The veteran's monthly net income was listed at 
$500.  The veteran listed $1779.00 in monthly expenses, 
including $1336.00 for mortgage, food and utilities.  
Additional expenses included gas, telephone, clothing and 
cable television.  The veteran also listed a bank loan and 
home insurance as installment contracts.  He additionally had 
unpaid balances on four credit cards, none of which were past 
due.  He indicated that he could not pay any amount toward 
his VA debt.  

In April 2000, the veteran submitted an Improved Pension 
Eligibility Verification Report (IPEVR).  That document 
indicated monthly income of $500 in SSA payments to the 
veteran and $48 monthly to his children ($16 per month for 
each child).  A monthly SSA income of $16 was also noted for 
his spouse.  He listed no other income for himself, either 
from wages, investments, bank accounts, cash or real 
property.  The only other family income was his wife's wages, 
estimated at $4500 for 2000.  Her income the previous year 
had been $8000.  The veteran commented that his wife had to 
cut back on her hours in order to care for him.  He could not 
be alone in the home without someone to assist him.  

Also in April 2000, the veteran submitted an application for 
exclusion of children's income.  He explained that he only 
received $16 per month for each child and that such money was 
barely sufficient to buy their school lunches.  He stated 
that he was therefore forced to utilize the monies provided 
to him to meet the needs of his children. 

In May 2000, the veteran submitted a Financial Status Report.  
His spouse's monthly net take home pay was $149.00.  He 
listed a monthly net income of $800 for himself, consisting 
of VA and SSA payments.  The veteran listed $1779.00 in 
monthly expenses, including $1276.00 for mortgage, food and 
utilities.  Additional expenses included gas, telephone, 
clothing and cable television.  The veteran also listed a 
bank loan and home insurance as installment contracts.  He 
additionally had unpaid balances on four credit cards, none 
of which were past due.  He indicated that he could not pay 
any amount toward his VA debt.  

Also in May 2000, the veteran submitted another IPEVR.  He 
indicated the same figures regarding income from SSA.  He 
listed his spouse's estimated annual income as $4854.64.  He 
also listed $50.00 in cash.  No other income was indicated.

In a September 2000 statement, the veteran suggested that, if 
his request for a waiver of overpayment was denied, VA could 
recoup the debt at the rate of $25.00 per month from his 
nonservice-connected pension.  

Correspondence from the veteran's wife dated in September 
2000 reveals that the family was in danger of having their 
house foreclosed on as a result of the reduction in the 
veteran's pension benefits.  

Analysis
 
In the present case, it is undisputed that there was an 
overpayment of VA benefits.  However, the Board must 
initially determine whether that indebtedness was validly 
created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  

In the instant case, the evidence of record confirms the 
veteran's failure to timely report income received from the 
SSA beginning in July 1999.  A letter accompanying a January 
2000 rating action detailed the veteran's countable income 
from December 1998.  Such income included only $8000, from 
spouse's earnings.  That letter also explained the various 
adjustments to the veteran's monthly pension payments due to 
income adjustment, changes in his children's status as 
students and due to cost of living adjustments.  A subsequent 
March 2000 letter from the RO again detailed the veteran's 
countable income, this time from December 1998 through July 
1, 1999.  Various adjustments to the veteran's monthly 
pension payments were again noted and explained.  

The veteran has not contested the amount of the overpayment.  
Moreover, there is no dispute that the difference between the 
recalculated monthly payments and the money actually received 
by the veteran prior to the RO's discovery of unreported 
income equaled $4,730.00.  (The veteran received $790 monthly 
from July 1999 through November 1999, and $825 monthly from 
December 1999 through February 2000, at which time the 
overpayment was detected.  As set forth in the January 2000 
and March 2000 VA letters discussed above, had the RO been 
aware of the veteran's SSA income, he would have received 
$195 monthly from July 1999 through November 1999 and $240 
from December 1999 through February 2000.)  Further, there is 
no dispute that, as a result of his award of special monthly 
pension for housebound status, and aid and attendance, the 
amount of the overpayment was thus reduced to $2,284.00.

Based on the above, the Board finds that the veteran's 
overpayment in the amount of $2,284.00 was validly created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the veteran did not inform VA of his 
receipt of SSA benefits until April 2000.  He appears to 
assert otherwise.  In this vein, it is noted that documents 
reflecting an award of SSA benefits were received by the RO 
in July 1999.  However, the veteran received various 
correspondence from VA showing that his pension payments were 
solely based upon a countable income of $8000 from his 
spouse's wages.  It was evident that SSA income was 
calculated as zero.  Thus, even if the veteran believed that 
he appropriately informed VA of his SSA income, it should 
have been clear that such information had not been 
considered, and needed to be conveyed again.  

The situation described above is not tantamount to fraud or 
misrepresentation.  However, it must be considered whether 
the veteran's actions constitute "bad faith."  The 
determining factor is whether any given conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
While it is conceivable that the appellant's failure to 
inform VA of his change in income was motivated by an intent 
to seek an unfair advantage, the Board fails to find bad 
faith here.  That conclusion is based upon Richards v. Brown, 
9 Vet. App. 255 (1996), in which it was found that the 
neglect to fulfill some duty or contractual obligation was 
not an appropriate basis for a bad faith determination.  
Here, the appellant was contractually obligated to inform VA 
of changes in his income.  Thus, based on Richards, his 
failure to do so is insufficient to establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would violate 
principles of equity and good conscience, and accordingly the 
veteran's claim is granted.  

Under 38 C.F.R. § 1.965(a), 6 elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience.
One such element is of particular interest here, that of 
"undue hardship."  Specifically, it must be considered 
"[w]hether collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  

In the present case, it appears that the veteran would be 
unable to afford basic necessities if he were required to 
repay his debt to VA.  In reaching this conclusion, the Board 
has relied on Financial Status Reports submitted by the 
veteran in April 2000 and May 2000.  In April 2000, the 
veteran indicated an average monthly income of $500 for 
himself and $149 (after taxes) for his spouse.  He then 
indicated $1779.00 in monthly expenses, including $1336.00 
for mortgage, food and utilities.  In a subsequent May 2000 
financial status report, the veteran listed an average 
monthly household income of $949, again with $1779.00.  Rent, 
food and utilities totaled $1276.00.  

The Board notes that the financial status reports noted above 
are inconsistent with 
IPEVRs dated in April 2000 and May 2000 showing average 
respective annual income estimates of $4500.00 and $4854.64 
for the veteran's spouse.  Indeed, by those estimates, the 
veteran's monthly household income should be about $200 
higher than listed on the financial status reports.  However, 
even based on the higher monthly income estimates, it is 
clear that the veteran would have difficulty in providing the 
basic necessities for himself and his family.  For this 
reason, a waiver of overpayment is appropriate here.  

In conclusion, the veteran's debt to VA is valid.  However, 
as there was no fraud, misrepresentation, or bad faith on his 
part, and as repayment would render him unable to afford the 
basic necessities of living, the Board grants his request for 
a waiver of overpayment.  The Board notes that in reaching 
this conclusion, the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $2,284.00 is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


